United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3705
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Nebraska.
                                          *
Pebbles A. Graham,                        *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: July 6, 2001

                                    Filed: July 20, 2001
                                     ___________

Before LOKEN, FAGG, and BYE, Circuit Judges.
                            ___________

PER CURIAM.

      Pebbles A. Graham pleaded guilty to attempting to manufacture
methamphetamine, and the district court sentenced Graham to 46 months imprisonment
and four years supervised release. In a brief filed under Anders v. California, 386 U.S.
738 (1967), counsel challenges the sentence imposed by the district court. Counsel
contends the district court erroneously calculated the applicable Guidelines range. We
disagree. Graham stipulated to the base offense level applied to her, see United States
v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) ("A defendant who explicitly and
voluntarily exposes himself to a specific sentence may not challenge that punishment
on appeal."), and she received all the other sentence adjustments she requested.

      Having reviewed the record in keeping with Penson v. Ohio, 488 U.S. 75
(1988), and finding no nonfrivolous issues, we grant counsel's motion to withdraw,
deny Graham's motion for new counsel, and affirm the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-